Citation Nr: 0316673	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-06 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right upper 
eyelid scar.

2.  Entitlement to service connection for multiple joint 
pain, swollen joints, and muscular pain claimed as due to an 
undiagnosed illness.

3.  Entitlement to service connection for ear, nose, and 
throat problems claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for indigestion 
problems claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1980 to June 1984 and from April 1987 to September 1994.  
He had service in Southwest Asia from February 17, 1991, to 
April 19, 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  A review of the record 
shows the veteran was notified of the VCAA by correspondence 
sent to his last address of record on May 30, 20003, but that 
the mail was returned as undeliverable.  A June 19, 2003, 
report shows RO efforts to obtain an updated address were 
unsuccessful.  The Board notes, however, that reports dated 
in January 2000 indicate the veteran is an employee at the 
Dallas, Texas, VA Medical Center.  There is no evidence the 
RO has attempted to contact the veteran through VA personnel 
channels (or that he is no longer employed by VA), nor was 
contact attempted through his service representative.  
Therefore, an addition effort is required to notify him of 
the evidence necessary to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Hence, the Board may not provide the veteran 
notice on its own.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should attempt to obtain an 
updated address for the veteran through 
VA personnel channels or through his 
service representative.  If an updated 
address is obtained, the RO should review 
the record and send an appropriate letter 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefit sought remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


